Citation Nr: 0019691	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  99-04 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a hypoactive thyroid.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for osteogenesis imperfecta.

3.  Entitlement to a disability evaluation in excess of 30 
percent for residuals of a right shoulder fracture, with 
dislocation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to May 
1977.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).

A Travel Board Hearing was held on October 27, 1999, in Waco, 
Texas, before Jeff Martin, who is a Member of the Board's 
Section deciding this appeal and was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b).  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for 
residuals of a thyroid lobectomy was denied in a June 1978 
rating decision, which was never appealed, and is therefore 
final.

2.  The additional evidence with regard to the veteran's 
request to reopen his claim of entitlement to service 
connection for residuals of a thyroid lobectomy, which 
includes a medical statement from the veteran's private 
endocrinologist indicating that the veteran's hypothyroid 
condition directly relates to the thyroid surgery that he had 
in 1974, and to the intrinsic thyroid disease that he had at 
that time, is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Some of the evidence that was associated with the file to 
reopen the claim of entitlement to service connection for 
residuals of a thyroid lobectomy is new and material, and 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.156(a) (1999).

2.  Service connection for a hypoactive thyroid condition is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether new and material evidence has been submitted 
sufficient to reopen
a claim of entitlement to service connection for a hypoactive 
thyroid:

Initially, the Board notes that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  
Direct service connection may also be established by evidence 
demonstrating that a disease or injury was in fact incurred 
or aggravated during active service.  38 C.F.R. § 3.303 
(1999).

A review of the record shows that a claim of entitlement to 
service connection for residuals of a thyroid lobectomy was 
denied in a June 1978 rating decision, on the basis of the 
RO's conclusion that the inservice lobectomy was "mere 
corrective surgery of a condition which existed prior to 
service and which was not aggravated during service."  Since 
no notice of disagreement with this adverse decision was 
received from the veteran within the one-year period 
immediately following notification of the decision, that 
decision is final.  38 U.S.C.A. § 7105 (West 1991).
 
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be received since the last final 
disallowance of that claim, regardless of whether that last 
final disallowance was based on the merits of the claim or 
based on a determination that no new and material evidence 
had been received to reopen the claim since an even earlier 
final disallowance of the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996); 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

In Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), the 
United States Court of Veterans Appeals (known as the United 
States Court of Appeals for Veterans Claims since 1999, 
hereinafter referred to as "the Court") held that the Board 
must perform a two-step analysis when an appellant seeks to 
reopen a final decision based on new and material evidence.  
First, it must determine whether the evidence presented or 
secured since the last final disallowance is "new and 
material."  Id.  If it is, the Board must then reopen the 
claim and "evaluate the merits of the veteran's claim in 
light of all the evidence, both new and old." Id.; see also 
Evans v. Brown, 9 Vet. App. 273 (1996).

However, in Elkins v. West, 12 Vet. App. 209 (1999), the en 
banc Court held that a recent decision of the United States 
Court of Appeals for the Federal Circuit in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), required the replacement of 
the two-step Manio test with a three-step test.  Under the 
new Elkins test, VA must first determine whether the 
appellant has presented new and material evidence under 
§ 3.156(a), in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
See Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  Third, 
if the claim is well grounded, VA may then proceed to 
evaluate the merits of the claim, but only after ensuring 
that the claimant's duty to assist under 38 U.S.C.A. 
§ 5107(a) has been fulfilled.

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (final emphasis added).  

In the instant case, the record shows that the RO's September 
1997 denial of the veteran's request to reopen his claim of 
entitlement to service connection for residuals of a thyroid 
lobectomy, currently manifested by a hypoactive thyroid 
condition, was based on the RO's conclusion that no new and 
material evidence sufficient to reopen the claim was 
submitted.  The Board notes that, while most of the evidence 
that was submitted after June 1978 (the date of the last 
disallowance of the service connection claim) in support of 
this particular claim essentially consisted of either 
duplicates of previously reviewed evidence, or medical 
evidence that is simply not pertinent to this matter, the 
veteran also submitted the following medical statement, from 
his private endocrinologist:

This letter is to confirm that I am the 
physician taking care of [the veteran]'s 
thyroid condition.  He had partial 
thyroidectomy in 1974, while in the Army, 
for an enlarged thyroid goiter with 
predominate right thyroid lobe 
enlargement.  I started taking care of 
him at the Olin E. Teaque, Temple VA 
Medical Center in 1991, at which time his 
TSH level was high consistent with 
primary hypothyroidism, which related to 
the prior surgery.  He has since been 
treated with thyroid hormone ... .  He is 
very compliant with his medication and 
returns to me for regular follow-up and 
thyroid blood testing.

His hypothyroid condition directly 
relates to the thyroid surgery that he 
had in 1974 and to the intrinsic thyroid 
disease which he had at that time. ...

The above cited evidence is certainly new and material, as it 
is so significant that it must be considered in order to 
fairly decide the merits of the claim, which is hereby being 
reopened.

As noted earlier, the Court has directed that if new and 
material evidence has been presented, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the claim as reopened (and as distinguished from 
the original claim) is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Elkins v. West, 12 Vet. App. 209 (1999); see also 
Robinette, 8 Vet. App. at 75-76.  Then, if the claim is well 
grounded, VA may proceed to evaluate the merits of the claim.

The law provides that "a person who submits a claim for 
benefits under a law administered by the [VA] shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a).   The three elements of a 
"well grounded" claim are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498 (1995).

The claim for service connection for a hypoactive thyroid is 
well grounded, as there is competent evidence in the file of 
inservice injury or aggravation of a pre-service injury, a 
current disability, and a nexus between the current 
disability and service.  In evaluating the claim on the 
merits, the Board concludes that, since the record contains 
competent medical evidence directly linking the veteran's 
current hypoactive thyroid condition to service, service 
connection for a hypoactive thyroid condition is warranted.


ORDER

New and material evidence has been submitted sufficient to 
reopen a claim of entitlement to service connection for a 
hypoactive thyroid, and service connection for said condition 
is granted.


REMAND

At the October 1999 travel board hearing, the veteran and his 
representative contended that the veteran is entitled to be 
service-connected for the diagnosed osteogenesis imperfecta, 
which they claim currently affects his neck area.  They 
acknowledged that this condition is usually considered a 
congenital condition, but they nevertheless contend that 
service connection is warranted, on the basis of aggravation, 
or as secondary to the service-connected right shoulder 
condition.

At the October 1999 travel board hearing, the veteran and his 
representative also pointed out that the veteran was last 
examined by VA in March 1997, and that that medical 
examination was not sufficiently thorough and did not focus 
on his right shoulder, leading to insufficient data for 
rating purposes.

The Board has been unable to find in the file a copy of the 
report of the VA medical examination that reportedly was 
conducted in March 1997.  The earliest medical examination 
report in the file was dated in November 1992.  That report 
is insufficient for rating purposes not only because it 
obviously does not provide evidence of the current status of 
the service-connected disability, but because it does not 
offer sufficient information regarding the right shoulder's 
functional impairment due to factors such as pain, weakness, 
etc., under the guidelines of 38 C.F.R. §§ 4.40 and 4.45, and 
in accordance with the Court's holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  It does contain, however, the 
examiner's comment/caveat to the effect that "[h]ow much 
pain and impairment is caused by the osteogenesis imperfecta 
should be determined by an endocrinologist."
 
In view of the above, this case is remanded to the RO for the 
following additional development:

1.  The RO should attempt to associate 
with the file any VA medical records that 
are not yet of record, to include the 
report of the VA medical examination 
that, according to the veteran, was 
conducted in March 1997. 

2.  After the above VA evidence has been 
associated with the file, the veteran 
should be scheduled for a VA medical 
examination of his right shoulder and 
neck.  The veteran should be advised, in 
writing, of his duty to cooperate with 
VA's efforts to develop his claim, and of 
the potential consequences of a failure 
to report for a scheduled medical 
examination.

The examiner should be asked to review, 
prior to the examination, the pertinent 
evidence in the file, to include the 
report of the November 1992 VA medical 
examination, the report of the March 1997 
VA medical examination, the January 1998 
medical statement from the veteran's 
private endocrinologist, and any 
additional pertinent medical evidence 
produced in the last two years.  He or 
she should also be asked to order, and 
interpret, any necessary studies and/or 
specialized tests, examine the veteran, 
and submit a comprehensive, legible 
report of medical examination, 
containing, at a minimum, the following 
information:

A.  A statement as to whether he or 
she reviewed the claims folder prior 
to the examination.

B.  His or her opinion as to whether 
there is any degree of ankylosis in 
the veteran's right scapulohumeral 
articulation.

C.  His or her opinion as to whether 
the motion of the veteran's right 
arm is currently limited to (1) 
midway between the side and shoulder 
level, or (2) to 25 degrees from the 
side, taking into consideration any 
such impairment currently produced 
by pain, weakness, and excess 
fatigability.

D.  His or her opinion as to whether 
there are recurrent dislocations of 
the veteran's right scapulohumeral 
joint, with frequent episodes and 
guarding of all arm movements.

E.  His or her opinion as to whether 
the service-connected right shoulder 
disability currently is productive 
of additional symptomatology such as 
fibrous union, nonunion (false flail 
joint), or loss of head (flail 
shoulder) of the humerus.

F.  His or her opinion as to (1) 
whether it is at least as likely as 
not that the diagnosed osteogenesis 
imperfecta, which the veteran 
contends currently affects his neck, 
was aggravated during service; (2) 
whether it is at least as likely as 
not that any element of the 
diagnosed osteogenesis imperfecta is 
secondary to the service-connected 
right shoulder disability; or (3) 
whether the condition is, in its 
entirety, congenital or 
developmental in nature.

2.  After the above development has been 
fully undertaken, and the resulting 
report of medical examination is of 
record, the RO should re-adjudicate both 
claims on appeal, making sure, in 
deciding the increased rating claim, to 
consider the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holding in 
DeLuca, as well as the question of a 
potential entitlement to an increased 
rating on an extra-schedular basis.  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 



